UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-09038 The Olstein Funds (Exact name of registrant as specified in charter) 4 Manhattanville Road Purchase, NY 10577 (Address of principal executive offices) (Zip code) Robert A. Olstein 4 Manhattanville Road Purchase, NY 10577 (Name and address of agent for service) 1-800-799-2113 Registrant's telephone number, including area code Date of fiscal year end: June 30 Date of reporting period:December 31, 2010 Item 1. Reports to Stockholders. The Olstein All Cap Value Fund The Olstein Strategic Opportunities Fund SEMI-ANNUAL REPORT DECEMBER 31, 2010 The Olstein Funds CONTENTS 3 The Olstein All Cap Value Fund 25 The Olstein Strategic Opportunities Fund 44 Combined Notes to Financial Statements 55 Additional Information 2 THE OLSTEIN ALL CAP VALUE FUND 4 Letter to Shareholders 11 Expense Example 13 Schedule of Investments 18 Statement of Assets and Liabilities 20 Statement of Operations 21 Statements of Changes in Net Assets 22 Financial Highlights THE OLSTEIN ALL CAP VALUE FUND 3 THE OLSTEIN ALL CAP VALUE FUND Letter to Shareholders DEAR FELLOW SHAREHOLDERS: We are pleased to report that for calendar year 2010, Class C shares of the Olstein All Cap Value Fund provided a return of 16.17%, compared to a return of 15.06% for the S&P 500® Index and a return of 16.93% for the Russell 3000® Index over the same time period.For the six months, ended December 31, 2010, Class C shares of the Fund had a return of 22.51%, compared to a return of 23.27% the S&P 500® Index and a return of 24.46% for the Russell 3000® Index during the same time period. FACTORS AFFECTING 2010 PERFORMANCE For the calendar year ended December 31, 2010, several factors contributed to the Fund’s outperformance of the S&P 500® Index including, overweight allocations to the Industrials and Consumer Discretionary sectors combined with underweight allocations to the Consumer Staples and Utilities sectors.Stock selection within the Health Care sector was the biggest positive contributor to outperformance versus the S&P 500® Index, while stock selection within the Materials and Industrials sectors also contributed to the Fund’s outperformance during the one year period.Conversely, our underweight position in the Energy sector and stock selection within the Financials sector reduced our returns versus the S&P 500 Index for the calendar year ended December 31, 2010. The performance data quoted represents past performance and does not guarantee future results.The Olstein All Cap Value Fund’s Class C average annual return for the ten-year, five-year, and one-year periods ended 12/31/10, assuming reinvestment of dividends and capital gain distributions and deduction of the Olstein All Cap Value Fund’s maximum CDSC during the one-year period, was 3.82%, -0.23%, and 15.17%, respectively.Per the Fund’s 10/31/10 prospectus, the expense ratio for the Olstein All Cap Value Fund Class C was 2.32%.Expense ratios for other share classes will vary.Performance for other share classes will vary due to differences in sales charge structure and class expenses.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance may be lower or higher than performance quoted.To obtain performance data current to the most recent month end, please go to our website at www.olsteinfunds.com. THE OLSTEIN ALL CAP VALUE FUND 4 The stocks which contributed positively to performance for the six month reporting period included Timken Co., Aon Hewitt, Korn/Ferry International, Harman International and Commscope Inc. Laggards during the six month reporting period included Alliance Bernstein, Radio Shack Corp, Dr. Pepper, Snapple Group, Teleflex and Charles River Laboratories. MARKET OUTLOOK At the present time, despite the fact that there are clear signs of economic improvement, many potential equity investors remain sidelined by the drastic shock of the 2008 financial meltdown, the resultant market crash and the cloud created by the persistent high level of unemployment.The pessimism of these sidelined investors has prevented many from participating in the market’s gains over the past 18 months and investors are still understandably influenced by the dire results of the 2008 markets and future predictions of high unemployment. However, despite the proverbial “wall of worry” that is currently necessary for the equity markets to climb; we believe that the major determinants of future equity returns are expectations of corporate earnings and consumer confidence. It is our opinion that consumer confidence is heavily influenced by expectations about the stability and future direction of employment. A growing sense that the overall economy is improving and creating jobs in 2011 should help consumers feel more secure resulting in increased consumer spending, which accounts for approximately 70% of the U.S. economy. It is important to note, that although consumer confidence remains well below pre-recession levels, the Consumer Confidence Index is at its highest level since November 2008. After a substantial increase in 2010, we expect corporate profits to increase again in 2011, which should encourage corporations to ratchet up investments in their future through increased capital expenditures, which we expect to ultimately result in employment growth. A somewhat surprising example of this line of thinking can be seen in the manufacturing sector, one of the hardest hit sectors of the U.S. employment marketplace. As the economic recovery has strengthened, the manufacturing sector has experienced a 1.2% increase in jobs in 2010, the first such increase since 1997.Higher corporate earnings have economists predicting another increase in manufacturing jobs in 2011, which should help improve both the economic and stock market environments. Investors who sought safety after the 2008 market collapse by investing in bond funds have begun to lose their safety net.A recent increase in ten-year U.S. treasury interest rates has resulted in capital losses for many bond investors over the last 90 days and investors have begun, albeit so far at a low THE OLSTEIN ALL CAP VALUE FUND 5 level, to reverse a three-year trend by switching to equities. Furthermore, we believe a third consecutive year of higher equity returns should restore greater confidence in equity markets and eventually result in material amounts of money currently sitting in money market accounts andlow yieldingshort-term treasuries (our estimate is at least $6 trillion) returning to equity markets.For all of these reasons, we see a favorable stock market environment going forward with the usual corrections along the way.However, we believe investment success will not be indiscriminate and should favor investors who can differentiate between intrinsic company valuations based on free cash flow and current market prices, which are heavily influenced by short-term thinking.In essence, we believe that investors who analyze and interpret financial statements in order to select companies whose intrinsic long-term values are not being properly recognized by the markets (usually as a result of over emphasizing short-term factors or just plain misperceptions) will be amply rewarded over the foreseeable future. OUR STRATEGY Although we accept that the future economic recovery may be muted, we believe analysts, investors and the press are overly focused on short-term factors and quarterly results to determine market prices for most companies today which, in many cases, may not be relevant to long-term company valuations.Meager market returns over the past ten years have resulted in Wall Street analysts focusing on predicting daily, monthly and quarterly market gyrations based on the news of the day rather than valuing companies on their ability to generate normalized long-term free cash flow.Wall Street’s obsessive focus on short-term concerns has fostered a market dominated by rapid trading which, in turn, has created many opportunities for the Fund to take advantage of increasing deviations between stock prices and our estimate of a company’s intrinsic value.Investors reacting to the daily noise and news have created opportunities to buy companies at bargain prices with long-term business models that generate excess cash flow and have liquid balance sheets. Companies that generate excess free cash flow have the ability to redistribute their excess cash to shareholders in the form of increased dividends, stock buy backs or use the excess cash to make strategic acquisitions. Eighteen months into an economic recovery that followed the worst recession since the Great Depression, and after two years of double-digit equity returns, we believe that investors in 2011 should start to feel that a sense of normalcy has returned to equity markets.We believe 2011 will be characterized by greater investor willingness to identify companies that have a long-term ability to deliver value to their shareholders which in many cases is not being recognized by the market. THE OLSTEIN ALL CAP VALUE FUND 6 The characteristics we sought out in the companies that currently constitute our portfolio and that we believe provide our portfolio with the potential to generate above average returns in 2011 and going forward include: 1 Large stockpiles of excess cash 2 Business models with a high probability of generating continuingamounts of future excess cash flow 3 Current market prices rooted in some negativity about the company, industry or just plain investor misperception, which result in high current excess free cash flow yields 4 Spending excess cash flowto increase dividends 5 Spending excess cash flow to buy back stock 6 Spending excess cash flow to make strategic acquisitions 7 Spending excess cash flow on growth (future sales expansion) and efficiency (improving margins) via higher expenditures on capital projects, research and development, advertising, marketing, etc. PORTFOLIO REVIEW We continue to focus on how individual companies have adapted their expectations, strategic plans and operations to recent bumpy economic conditions and how they have managed their assets to deliver future earnings to investors.Our current portfolio consists of companies that we believe have a sustainable competitive advantage, discernible balance sheet strength, a management team that emphasizes decisions based on cost of capital calculations and deploys free cash flow to create shareholder value. We believe companies with these characteristics are poised to eliminate the valuation gaps created by the recent bear market as the economic recovery eventually accelerates. At December 31, 2010, the Olstein All Cap Value Fund portfolio consisted of 75 holdings with an average weighted market capitalization of $43.09 billion. During the reporting period, the Fund initiated positions in eight companies and strategically added to positions in ten companies.Over the same time period, the Fund eliminated its holdings in ten companies and strategically decreased its holdings in another ten companies. Positions initiated during the last six months include: Adobe Systems, Ascena Retail Group, Avery Dennison Corp, Delta Air Lines, Dress Barn, International Game Technology, JP Morgan Chase, Oshkosh Truck Corp and Whirlpool Corporation.Positions eliminated during the past six months include: Brinker International, Burger King Holdings, Charles River Laboratories, Commscope Inc., Fidelity National Financial, Hewlett Packard, Hospira, NCR Corp and Pall Corp. During the reporting period, the Fund benefitted THE OLSTEIN ALL CAP VALUE FUND 7 from acquisition offers for both Hewitt Associates and Commscope at a substantial premium to average trading prices immediately preceding announcement of each acquisition. OUR FIFTEEN YEAR ANNIVERSARY As of December 31, 2010, Class C shares of the Fund, after all fees, returned 10.17% per year over the 15-year period compared to 6.76% for the S&P 500 Index® over the same 15-year period.We have consistently applied our forensic analysis of financial statements value discipline over the entire 15 years.During those 15-years there were periods of outstanding performance, as well as periods of disappointing performance. However, investment performance is not a series of discrete events (such as a football game where both team’s scores go back to zero at the end of each game) but is cumulative and best viewed over the long-term.No discipline works all of the time.Our discipline continues to be highly dependent on a forensic analysis of financial statements for the purpose of reliably forecasting future free cash flow.We also consider the downside vulnerability of a company’s stock before considering its upside potential as a means of mitigating risk. We believe the number and severity of an investor’s errors determine their long-term investment returns. We are ready at all times to change our commitment to a stock by monitoring our forecasts and analysis against reality as it unfolds but we will never change our discipline.Our 15-year record speaks for itself despite some periods of disappointment.We are optimistic about achieving the Fund’s primary objective of long-term capital appreciation over the next 15 years utilizing the same forensic financial statement analysis that we have used over the past 15 years. We value your trust and remind you that our money is invested alongside yours. Sincerely, Robert A. Olstein Eric R. Heyman Chairman and Chief Investment Officer Co-Portfolio Manager THE OLSTEIN ALL CAP VALUE FUND 8 The following chart illustrates the growth, on a quarterly basis, of a hypothetical $10,000 investment made in the Olstein All Cap Value Fund’s Class C share at the Olstein All Cap Value Fund’s inception date of September 21, 1995. (with dividends and capital gain distributions reinvested but no deduction of taxes on reinvested distributions – see “Details”) Value of Shares Owned, Value of Shares Owned, If Initial Investment If Initial Investment Date was $10,000 Date was $10,000 9/21/95 6/30/03 9/30/95 9/30/03 12/31/95 12/31/03 3/31/96 3/31/04 6/30/96 6/30/04 9/30/96 9/30/04 12/31/96 12/31/04 3/31/97 3/31/05 6/30/97 6/30/05 9/30/97 9/30/05 12/31/97 12/31/05 3/31/98 3/31/06 6/30/98 6/30/06 9/30/98 9/30/06 12/31/98 12/31/06 3/31/99 3/31/07 6/30/99 6/30/07 9/30/99 9/30/07 12/31/99 12/31/07 3/31/00 3/31/08 6/30/00 6/30/08 9/30/00 9/30/08 12/31/00 12/31/08 3/31/01 3/31/09 6/30/01 6/30/09 9/30/01 9/30/09 12/31/01 12/31/09 3/31/02 3/31/10 6/30/02 6/30/10 9/30/02 9/30/10 12/31/02 12/31/10 3/31/03 Details The performance data quoted represents past performance and does not guarantee future results.The Olstein All Cap Value Fund’s Class C average annual return for the ten-year, five-year, and one-year periods ended 12/31/10, assuming reinvestment of dividends and capital gain distributions and deduction of the Olstein All Cap Value Fund’s maximum CDSC during the one-year period, was 3.82%, -0.23%, and 15.17%, respectively.Per the Fund’s 10/31/10 prospectus, the THE OLSTEIN ALL CAP VALUE FUND 9 expense ratio for the Olstein All Cap Value Fund Class C was 2.32%.Expense ratios for other share classes will vary.Performance for other share classes will vary due to differences in sales charge structure and class expenses. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance may be lower or higher than performance quoted.To obtain performance data current to the most recent month end, please go to our website at www.olsteinfunds.com. The S&P 500® Index is an unmanaged index created by Standard & Poor’s Corporation that includes a representative sample of 500 leading companies in leading industries of the U.S. economy and is considered to represent the U.S. stock-market performance in general.The Russell 3000® Index is an unmanaged index that measures the performance of the 3,000 largest U.S. companies based on total market capitalization, and represents approximately 98% of the investable U.S. Equity market. Investors cannot actually make investments in either index. For a complete listing of the Olstein All Cap Value Fund’s portfolio holdings, please see the Schedule of Investments starting on page 13.The references to securities are not buy or sell recommendations.The references are intended to be descriptive examples of the Fund’s investment philosophy.Do not make investments based on the preceding securities referenced. The above commentary represents the opinion of the Manager, and is not intended to be a forecast of future events, a guarantee of future results, or investment advice.This information should be preceded or accompanied by a current prospectus, which contains more complete information, including investment objectives, risks and charges and expenses of the Olstein Funds and should be read carefully before investing.A current prospectus may be obtained by calling (800) 799-2113 or by visiting the Fund’s website at www.olsteinfunds.com. Not FDIC insured / Not bank-guaranteed / May lose value. Olstein Capital Management, L.P. – DistributorMember FINRA THE OLSTEIN ALL CAP VALUE FUND 10 The Olstein All Cap Value Fund Expense Example as of December 31, 2010 (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments or contingent deferred sales charges on redemptions; if any; and (2) ongoing costs, including management fees; distribution fees (12b-1); and other Fund expenses.This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period, July 1, 2010 – December 31, 2010. Actual Expenses The following table provides information about actual account values and actual expenses.You will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.If you request that a redemption be made by a wire transfer, currently a $15 fee is charged by the Fund’s transfer agent.IRA accounts will be charged a $15 annual maintenance fee and a $25 distribution fee.The following example includes, but is not limited to, management fees, distribution fees, fund accounting, custody and transfer agent fees.However, the following example does not include portfolio trading commissions and related expenses.You may use the information in this table, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the table under the heading entitled “Expenses Paid During Period’’ to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The following table also provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. THE OLSTEIN ALL CAP VALUE FUND 11 Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) on purchase payments or contingent deferred sales charges on redemptions, if any.Therefore, the hypothetical information is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During Period* 7/1/10 12/31/10 7/1/10 – 12/31/10 Actual Class C Adviser Class $ 8.65 Hypothetical (5% annual return before expenses) Class C Adviser Class $ 7.83 * Expenses are equal to the Fund’s annualized expense ratio of 2.29% and 1.54% for Class C and Adviser Class, respectively, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). Allocation of Portfolio Assets as a percentage of investments December 31, 2010 THE OLSTEIN ALL CAP VALUE FUND 12 The Olstein All Cap Value Fund Schedule of Investments as of December 31, 2010 (Unaudited) COMMON STOCKS – 98.0% AIR FREIGHT & LOGISTICS – 0.7% Shares Value FedEx Corp. $ AIRLINES – 0.8% Delta Air Lines, Inc. (a) APPLIANCES – 1.2% Whirlpool Corporation AUTO MANUFACTURERS – 1.0% Oshkosh Corporation (a) BEVERAGES – 4.9% The Coca-Cola Company Constellation Brands, Inc. – Class A (a) Dr Pepper Snapple Group, Inc. Molson Coors Brewing Company – Class B BIOTECHNOLOGY – 1.4% Life Technologies Corporation (a) CAPITAL MARKETS – 6.0% BlackRock, Inc. The Charles Schwab Corporation Legg Mason, Inc. Morgan Stanley CHEMICALS – 1.6% E. I. du Pont de Nemours & Company COMMERCIAL SERVICES & SUPPLIES – 4.1% Avery Dennison Corporation Cintas Korn/Ferry International (a) MasterCard, Inc. – Class A The accompanying notes are an integral part of these financial statements. THE OLSTEIN ALL CAP VALUE FUND 13 COMMON STOCKS – 98.0% – CONTINUED COMMUNICATIONS EQUIPMENT – 1.8% Shares Value Cisco Systems, Inc. (a) $ COMPUTERS & PERIPHERALS – 2.2% Apple Inc. (a) International Business Machines Corporation (IBM) CONSUMER FINANCE – 3.2% American Express Company Equifax, Inc. CONTAINERS & PACKAGING – 1.9% Sealed Air Corporation Sonoco Products Company DIVERSIFIED FINANCIAL SERVICES – 3.0% AllianceBernstein Holding LP JPMorgan Chase & Co. ELECTRONIC EQUIPMENT & INSTRUMENTS – 2.4% Agilent Technologies, Inc. (a) Thermo Fisher Scientific, Inc. (a) HEALTH CARE EQUIPMENT & SUPPLIES – 10.1% Baxter International Inc. Becton, Dickinson and Company CareFusion Corporation (a) Covidien PLC (b) DENTSPLY International Inc. Stryker Corporation Zimmer Holdings, Inc. (a) HEALTH CARE PRODUCTS – 0.9% Johnson & Johnson The accompanying notes are an integral part of these financial statements. THE OLSTEIN ALL CAP VALUE FUND 14 COMMON STOCKS – 98.0% – CONTINUED HEALTH CARE PROVIDERS & SERVICES – 2.2% Shares Value Henry Schein, Inc. (a) $ Quest Diagnostics Incorporated HOTELS, RESTAURANTS & LEISURE – 1.5% International Game Technology HOUSEHOLD DURABLES – 1.5% Harman International Industries, Incorporated (a) HOUSEHOLD PRODUCTS – 1.9% Kimberly-Clark Corporation The Procter & Gamble Company INDUSTRIAL CONGLOMERATES – 4.1% 3M Co. Teleflex Incorporated Tyco International Ltd. (b) INSURANCE – 3.3% The Chubb Corporation Hanover Insurance Group Inc. W. R. Berkley Corporation IT SERVICES – 1.0% Accenture PLC – Class A (b) MACHINERY – 3.3% Cummins Inc. Ingersoll-Rand Co. – Class A (b) The Timken Company MANAGEMENT CONSULTING SERVICES – 1.3% ABB Limited – ADR (b) The accompanying notes are an integral part of these financial statements. THE OLSTEIN ALL CAP VALUE FUND 15 COMMON STOCKS – 98.0% – CONTINUED MEDIA – 1.5% Shares Value The Walt Disney Company $ MULTILINE RETAIL – 1.7% Macy’s, Inc. OFFICE ELECTRONICS – 1.9% Xerox Corporation OIL & GAS – 1.4% Exxon Mobil Corporation RESTAURANTS – 2.4% McDonald’s Corporation Ruby Tuesday, Inc. (a) SEMICONDUCTOR & SEMICONDUCTOR EQUIPMENT – 5.1% Intel Corporation Novellus Systems, Inc. (a) Teradyne, Inc. (a) SOFTWARE – 4.0% Adobe Systems Incorporated (a) Microsoft Corporation Teradata Corporation (a) SPECIALTY RETAIL – 11.7% Bed Bath & Beyond, Inc. (a) Collective Brands, Inc. (a) The Dress Barn, Inc. (a) The Home Depot, Inc. Lowe’s Companies, Inc. PetSmart, Inc. RadioShack Corporation The TJX Companies, Inc. The accompanying notes are an integral part of these financial statements. THE OLSTEIN ALL CAP VALUE FUND 16 COMMON STOCKS – 98.0% – CONTINUED TEXTILES, APPAREL & LUXURY GOODS – 1.0% Shares Value The Jones Group Inc. $ TOTAL COMMON STOCKS (Cost $523,290,859) SHORT-TERM INVESTMENTS – 2.5% MONEY MARKET FUNDS (c) – 2.5% Fidelity Institutional Money Market Portfolio – Class I, 0.21% TOTAL SHORT-TERM INVESTMENTS (Cost $15,443,906) TOTAL INVESTMENTS – 100.5% (Cost $538,734,765) LIABILITIES IN EXCESS OF OTHER ASSETS – (0.5)% ) TOTAL NET ASSETS – 100.0% $ ADRAmerican Depository Receipt. (a)Non-income producing security. (b)U.S. Dollar-denominated foreign security. (c)The rate quoted is the annualized seven-day yield of the fund at period end. The accompanying notes are an integral part of these financial statements. THE OLSTEIN ALL CAP VALUE FUND 17 The Olstein All Cap Value Fund Statement of Assets and Liabilities as of December 31, 2010 (Unaudited) Assets: Investments, at value (cost $538,734,765) $ Receivable for securities sold Receivable for capital shares sold Dividends and interest receivable Other assets Total Assets $ Liabilities: Payable for securities purchased Payable for capital shares redeemed Distribution expense payable Payable to Investment Manager (See Note 5) Payable to Trustees Accrued expenses and other liabilities Total Liabilities Net Assets $ Net Assets Consist of: Capital stock $ Accumulated net realized loss on investments sold ) Net unrealized appreciation on investments Total Net Assets $ The accompanying notes are an integral part of these financial statements. THE OLSTEIN ALL CAP VALUE FUND 18 CLASS C: Net Assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, offering and redemption (may be subject to contingent deferred sales charge) price per share $ ADVISER CLASS: Net Assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, offering and redemption price per share $ The accompanying notes are an integral part of these financial statements. THE OLSTEIN ALL CAP VALUE FUND 19 The Olstein All Cap Value Fund Statement of Operations For the Six Months Ended December 31, 2010 (Unaudited) Investment Income: Dividend income (net of foreign taxes withheld of $4,400) $ Interest income Total investment income Expenses: Investment management fee (See Note 5) Distribution expense – Class C (See Note 6) Distribution expense – Adviser Class (See Note 6) Shareholder servicing and accounting costs Administration fee Professional fees Trustees’ fees and expenses Reports to shareholders Federal and state registration Custody fees Other Total expenses Net investment loss ) Realized and Unrealized Gain on Investments: Realized gain on investments Change in unrealized appreciation/depreciation on investments Net realized and unrealized gain on investments Net Increase in Net Assets Resulting from Operations $ The accompanying notes are an integral part of these financial statements. THE OLSTEIN ALL CAP VALUE FUND 20 The Olstein All Cap Value Fund Statements of Changes in Net Assets For the Six Months Ended For the December 31, 2010 Year Ended (Unaudited) June 30, 2010 Operations: Net investment loss $ ) $ ) Net realized gain on investments Change in unrealized appreciation/depreciation on investments Net increase in net assets resulting from operations Net decrease in net assets from Fund share transactions (Note 7) ) ) Total Increase in Net Assets Net Assets: Beginning of period End of period $ $ *Including undistributed net investment income of: $ — $ The accompanying notes are an integral part of these financial statements. THE OLSTEIN ALL CAP VALUE FUND 21 The Olstein All Cap Value Fund Financial Highlights Class C For the For the For the For the For the For the Six Months Year Year Year Year Year Ended Ended Ended Ended Ended Ended Dec. 31, June 30, June 30, June 30, June 30, June 30, (Unaudited) Net Asset Value – Beginning of Period $ Investment Operations: Net investment loss(1) Net realized and unrealized gain (loss) on investments ) ) Total from investment operations ) ) Distributions from net realized gain on investments — — ) Net Asset Value – End of Period $ Total Return‡ %* % )% )% % % Ratios (to average net assets)/ Supplemental Data: Expenses %** % Net investment loss )%** )% )% )% )% )% Portfolio turnover rate(2) % Net assets at end of period (000 omitted) $ ‡ Total returns do not reflect any deferred sales charge for Class C Shares. * Not annualized. ** Annualized. Net investment loss per share represents net investment loss divided by the average shares outstanding throughout the period. Portfolio turnover is calculated on the basis of the Fund as a whole without distinguishing between the classes of shares issued. The accompanying notes are an integral part of these financial statements. THE OLSTEIN ALL CAP VALUE FUND 22 The Olstein All Cap Value Fund Financial Highlights Adviser Class For the For the For the For the For the For the Six Months Year Year Year Year Year Ended Ended Ended Ended Ended Ended Dec. 31, June 30, June 30, June 30, June 30, June 30, (Unaudited) Net Asset Value – Beginning of Period $ Investment Operations: Net investment income (loss)(1) ) Net realized and unrealized gain (loss) on investments ) ) Total from investment operations ) ) Distributions from net realized gain on investments — — ) Net Asset Value – End of Period $ Total Return %* % )% )% % % Ratios (to average net assets)/ Supplemental Data: Expenses %** % Net investment income (loss) )%** )% Portfolio turnover rate(3) % Net assets at end of period (000 omitted) $ * Not annualized. ** Annualized. Net investment income (loss) per share represents net investment income (loss) divided by the average shares outstanding throughout the period. Amount is less than $0.005 per share. Portfolio turnover is calculated on the basis of the Fund as a whole without distinguishing between the classes of shares issued. The accompanying notes are an integral part of these financial statements. THE OLSTEIN ALL CAP VALUE FUND 23 (THIS PAGE INTENTIONALLY LEFT BLANK.) 24 THE OLSTEIN STRATEGIC OPPORTUNITIES FUND 26 Letter to Shareholders 33 Expense Example 35 Schedule of Investments 38 Statement of Assets and Liabilities 40 Statement of Operations 41 Statements of Changes in Net Assets 42 Financial Highlights THE OLSTEIN STRATEGIC OPPORTUNITIES FUND 25 THE OLSTEIN STRATEGIC OPPORTUNITIES FUND Letter to Shareholders DEAR FELLOW SHAREHOLDERS: For the calendar year ended December 31, 2010, Class A shares (load-waived) of the Olstein Strategic Opportunities Fund increased 27.65%, compared to a return of 26.71% for the Russell 2500™ Index and a return of 15.06% for the S&P 500® Index over the same time period.For the six-month reporting period ended December 31, 2010, load-waived Class A shares of the Fund had a return of 33.61% compared to 23.27% for the S&P 500® Index and 28.89% for the Russell 2500® Index over the same time period. MARKET OUTLOOK Throughout much of the last half of the calendar year, equity markets tended to react to the daily stream of news, responding negatively to any disappointing macro-economic news (especially related to the housing market, employment data and consumer sentiment) while reacting favorably to strong corporate earnings reports.Stronger than expected U.S. economic growth in the fourth quarter of 2010, combined with favorable tax legislation and increased consumer and business confidence helped push equity markets higher with the S&P 500® Index increasing 6.68% during the month of December (by The performance data quoted represents past performance and does not guarantee future results.The Olstein Strategic Opportunities Fund Class A return as of 12/31/10 for the three-year period, one-year period and since inception date of 11/01/06 assuming deduction of the Olstein Strategic Opportunities Class A maximum sales charge of 5.50% was 3.49%, 20.65%, and 2.05%, respectively.Per the Fund’s 10/31/10 prospectus, the gross expense ratio for the Olstein Strategic Opportunities Fund Class A Share was 2.31% and the net expense ratio was 1.60% after contractual expense waiver and/or reimbursement.Expense ratios for other share classes will vary.Performance for other share classes will vary due to differences in sales charge structure and class expenses.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance may be lower or higher than performance quoted.To obtain performance data current to the most recent month end please go to our website at www.olsteinfunds.com. THE OLSTEIN STRATEGIC OPPORTUNITIES FUND 26 comparison load-waived Class A shares of the Strategic Opportunities Fund returned 7.92% during the month of December). While we believe we could be faced with a period of constrained economic growth over the next couple of years, we also believe we may have reached a decisive point in the economic recovery.Eighteen months into an economic recovery that has followed the worst recession since the Great Depression and after two years of double-digit equity returns, we may have returned to a sense of “normalcy” characterized by investors seeking to identify companies that create and deliver value to shareholders. As markets return to normal, we expect that investors will seek out companies with business models that generate excess cash flow and have liquid balance sheets, and therefore have the ability to redistribute their excess cash to their shareholders in the form of increased dividends and buybacks, or to make strategic acquisitions. Thus, we believe investors will need to focus on company business models and their ability to generate excess cash in order to generate above average returns throughout 2011. PORTFOLIO AND PERFORMANCE REVIEW At December 31, 2010, the Fund’s portfolio consisted of 36 holdings with an average weighted market capitalization of $3.30 billion.Throughout the six-month reporting period ending December 31, 2010, we continued to modify the portfolio to maintain what we believed was the appropriate defensive posture in light of market volatility, while at the same time, capitalizing on that volatility to take advantage of compelling buying opportunities in what we believe are well-run, well-capitalized companies selling at significant discounts to our determination of their intrinsic value. OUR LEADERS Notable gainers in the Fund’s portfolio during the six-month reporting period included: Entegris, a provider of critical products and materials used in advanced high-technology manufacturing; Timken Co., a leading global manufacturer of highly engineered bearings, alloy steels, and related components; communications infrastructure solutions provider, Commscope; casual dining restaurant company, Ruby Tuesday; and audio products and electronic systems manufacturer, Harman International. At the end of the reporting period, on December 31, 2010, the Fund maintained its positions in Entegris, Timken, Ruby Tuesday and Harman International.Regarding Commscope, one of the Fund’s activist holdings, on October 27, 2010 the company announced that it had entered into a merger agreement with private equity firm, The Carlyle Group, valued at $31.50 per share. The Fund liquidated its position in Commscope, prior to the close of the transaction, as the company’s stock price THE OLSTEIN STRATEGIC OPPORTUNITIES FUND 27 rose to the level of the announced acquisition price and approximately 35% above the Fund’s average cost for the company over the past year. OUR LAGGARDS The biggest detractors from performance during the six-month reporting period included global investment management firm, AllianceBernstein; consumer electronics retailer, RadioShack Corp; single-use medical device manufacturer, Teleflex Inc.; disposable medical products manufacturer and supplier, Medical Action Industries and research and drug development company, Charles River Laboratories. The Fund increased its commitment to AllianceBernstein and Teleflex during the reporting period, maintained its position in RadioShack and eliminated its positions in Medical Action Industries and Charles River Laboratories. PORTFOLIO ACTIVITY During the reporting period, the Fund initiated positions in eight companies and strategically added to established positions in twelve companies.Positions initiated during the reporting period include: 99 Cents Only Stores, Ascena Retail Group (formerly Dress Barn Inc.), CareFusion Corp., DSW, Inc., Korn/Ferry International, Oshkosh Truck Corp., Steinway Musical Instruments and Team Inc.Due to an exceptional occurrence, the Fund initiated and eliminated its position in Korn/Ferry at a material profit during the reporting period since the company’s stock reached our valuation in a short period of time.The Fund initiated its position in Korn/Ferry in August 2010 at a price of $14.03 per share and sold out of the position in December at an average price of $23.16 per share. Over the same time period, the Fund eliminated its holdings in ten companies that either reached our valuation levels or where changing conditions or new information resulted, in our opinion, in additional risk and/or reduced appreciation potential.We redeployed proceeds from such sales into opportunities that we believe offer a more favorable risk/reward profile.Positions eliminated during the six-month reporting period include: Brinker International, Burger King Holdings, Charles River Laboratories, Commscope Inc., Cracker Barrel Old Country Store, Fidelity National Financial, Jack-in-the-Box, Medical Action Industries and Middleby Corp. During the reporting period, the Fund also benefitted from an acquisition offer for Hewitt Associates at a substantial premium to average trading prices immediately preceding announcement of the acquisition. THE OLSTEIN STRATEGIC OPPORTUNITIES FUND 28 REVIEW OF ACTIVIST HOLDINGS As of December 31, 2010, the Fund was invested in eight activist situations, which represented approximately 25% of the Fund’s equity investments and three of its top ten holdings.In general, these situations fit our definition of an activist investment where an outside investor, usually a hedge fund, private equity investor, or Olstein Capital Management seeks to influence company management to adopt strategic alternatives that we expect to unlock greater shareholder value. The Fund’s current activist holdings as of December 31, 2010 include restaurant company, The Cheesecake Factory; global asset management firm, Legg Mason Inc.; footwear wholesaler and retailer, Collective Brands; audio products and electronic systems manufacturer, Harman International; business technology and services company, NCR Corp.; document systems and services company, Xerox; tool and equipment manufacturer, Snap-on Inc.; and medical technology company, CareFusion. We continue to monitor the progress of the activist investors involved in these situations as they work to increase shareholder value through a specific plan for improving each company’s results.While each investment is at a different strategic stage, we believe the actions that have been proposed or implemented should increase shareholder value through improved future operating results. As with all of our activist situations, one of the most important variables we consider, especially during rocky economic times, is “how long will it take for this company to improve its operations and results?” Although we know from experience that successful turnarounds don’t happen overnight, we do expect specific improvements in operations to occur within a defined period of time notwithstanding the economic environment. Although a turnaround process may not be in full swing, if a company has adopted what we believe is the right strategy to increase shareholder value over the next three to five years, we are willing to wait as operating results improve if we are being sufficiently rewarded for the risk we have taken, and if our ongoing analysis of the company’s financial statements tell us the company is headed in the right direction. FOCUSING ON A COMPANY’S COMPETITIVE ADVANTAGE At this stage of economic recovery (through December 2010 the economic recovery has been underway for eighteen months) we believe investors will look to invest in companies with strong balance sheets that have not only weathered the recession well, but also possess a clear, demonstrable competitive advantage or edge in their market.Our analysis of company financial reports during the early stages of economic recovery supports our previously stated preference for thoughtful, targeted cost-cutting efforts at the onset of THE OLSTEIN STRATEGIC OPPORTUNITIES FUND 29 the recession. Companies that implemented targeted increases and decreases in expenditures rooted in an honest assessment of company strengths, weaknesses and operating environment have seen meaningful revenue growth and increased profitability during the early stages of recovery.Likewise, companies that protected or enhanced their competitive advantage by investing in their top divisions, products, markets and segments or seized on the economic environment to pursue new initiatives, market segments or geographies have demonstrated profitable revenue growth during the initial stages of recovery. As investors we judge a company’s competitive effectiveness across many factors, including:how does the company rank in each of its customer segments and by geographic market segments; does the company understand its customers better than its competition; does the company have a robust product development/innovation function; have previous product innovations resulted in increased volume (without aggressive discounting); are the company’s advertising and promotional programs effective; does the company offer products tailored to its profitable customers; and in addition to sales what metrics does the company use to judge it’s success? Companies with leading product offerings that appeal to multiple market segments across a broad geographic footprint were not only able to weather the recession better than competitors; they tend to enhance their competitive advantage over rivals during economic recovery.Companies with competitive advantages can stay focused on core businesses during an economic downturn to reduce capacity, eliminate costs, and improve efficiencies or they can seize on opportunities through thoughtful investment in growth initiatives to increase market share at weaker competitors’ expense.Companies with a competitive edge and pricing power who gain market share during recession usually translate that gain into higher revenues and earnings power as recovery takes hold and accelerates.For 2011 and into the foreseeable future we believe investors who focus on a company’s competitive advantage and understand how that unique edge results in sustainable free cash flow will be amply rewarded for their efforts. SOME FINAL THOUGHTS We must point out that our portfolio primarily consists of fiscally strong, excess-cash-flow companies whose businesses in our opinion, are primed to provide suitable returns whether or not the rebound is modest or accelerated. We believe the best approach for an uneven economic and investment environment is to buy companies that have the ability to generate free cash flow, have little or no debt or are aggressively paying down debt, and to buy such companies at a significant discount to their intrinsic value. THE OLSTEIN STRATEGIC OPPORTUNITIES FUND 30 We continue to invest our money alongside yours, value your trust and thank you for your perseverance.We look forward to writing to you again at the close of the next quarter and remind you that we are working diligently to achieve the Fund’s investment objectives. Sincerely, Eric R. Heyman Robert A. Olstein Co-Portfolio Manager Chairman, Chief Investment Officer and Co-Portfolio Manager The above commentary represents the opinion of the Manager, and is not intended to be a forecast of future events, a guarantee of future results, or investment advice.This information should be preceded or accompanied by a current prospectus, which contains more complete information, including investment objectives, risks, and charges and expenses of the Fund and should be read carefully before investing.A current prospectus may be obtained by calling (800) 799-2113 or by visiting the Fund’s Website at www.olsteinfunds.com. For a complete listing of the Olstein Strategic Opportunity Fund’s portfolio holdings, please see the Schedule of Investments starting on page 35.The references to securities are not buy or sell recommendations.The references are intended to be descriptive examples of the Olstein Strategic Opportunities Fund’s investment philosophy.Do not make investments based on the securities referenced above.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.There is no assurance that the Olstein Funds will achieve their investment objectives. An investment in a portfolio containing small- and mid-cap companies is subject to additional risks, as the share prices of small- and mid-cap companies are often more volatile than those of larger companies due to several factors, including limited trading volumes, products, financial resources, management inexperience and less publicly available information. Investing in a non-diversified, narrowly focused fund may entail greater risks than is normally associated with more widely diversified funds.The activist strategy invests in stocks of underperforming companies and any shareholder activism might not result in a change in performance or corporate governance.These stocks could also experience less liquidity and higher share price and trading volume volatility than stocks of other companies. The S&P 500® Index is an unmanaged index created by Standard & Poor’s Corporation that includes a representative sample of 500 leading companies in lead- THE OLSTEIN STRATEGIC OPPORTUNITIES FUND 31 ing industries of the U.S. economy and is considered to represent the U.S. stock-market performance in general.The S&P 500® Index is not an investment product available for purchase.The Russell 2500® Index is an unmanaged index created by The Russell Investment Group.The Russell 2500® Index is constructed to provide a comprehensive and unbiased barometer for the small to mid-cap segment and is completely reconstituted annually to ensure larger stocks do not distort the performance and characteristics of the true small to mid-cap opportunity set. The Russell 2500® Index includes the smallest 2500 securities in the Russell 3000® Index.The Russell 2500® Index is not an investment product available for purchase. Not FDIC insured / Not bank-guaranteed / May lose value. Olstein Capital Management, L.P. – DistributorMember FINRA THE OLSTEIN STRATEGIC OPPORTUNITIES FUND 32 The Olstein Strategic Opportunities Fund Expense Example as of December 31, 2010 (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments or contingent deferred sales charges on redemptions, if any; and (2) ongoing costs, including management fees; distribution fees (12b-1); and other Fund expenses.This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period, July 1, 2010 – December 31, 2010. Actual Expenses The following table provides information about actual account values and actual expenses.You will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.If you request that a redemption be made by a wire transfer, currently a $15 fee is charged by the Fund’s transfer agent.IRA accounts will be charged a $15 annual maintenance fee and a $25 distribution fee.The following example includes, but is not limited to, management fees, distribution fees, fund accounting, custody and transfer agent fees.However, the following example does not include portfolio trading commissions and related expenses.You may use the information in this table, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the table under the heading entitled “Expenses Paid During Period’’ to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The following table also provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. THE OLSTEIN STRATEGIC OPPORTUNITIES FUND 33 Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) on purchase payments or contingent deferred sales charges on redemptions, if any.Therefore, the hypothetical information is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During Period* 7/1/10 12/31/10 7/1/10 – 12/31/10 Actual Class A $ 9.42 Class C Hypothetical (5% annual return before expenses) Class A $ 8.13 Class C * Expenses are equal to the Fund’s annualized expense ratio of 1.60% and 2.35% for Class A and Class C, respectively, multiplied by the average account value over the period, multiplied by 184/365. Allocation of Portfolio Assets as a percentage of investments December 31, 2010 THE OLSTEIN STRATEGIC OPPORTUNITIES FUND 34 The Olstein Strategic Opportunities Fund Schedule of Investments as of December 31, 2010 (Unaudited) COMMON STOCKS – 97.1% AUTO MANUFACTURERS – 2.2% Shares Value Oshkosh Corporation (a) $ BEVERAGES – 3.0% Constellation Brands, Inc. – Class A (a) BIOTECHNOLOGY – 2.2% Life Technologies Corporation (a) BUSINESS SERVICES – 1.7% Barrett Business Services, Inc. CAPITAL MARKETS – 6.7% Janus Capital Group Inc. Legg Mason, Inc. COMMERCIAL SERVICES & SUPPLIES – 5.2% Brady Corporation – Class A Cintas Team, Inc. (a) COMPUTERS & PERIPHERALS – 3.0% NCR Corporation (a) DIVERSIFIED FINANCIAL SERVICES – 4.4% AllianceBernstein Holding LP HEALTH CARE EQUIPMENT & SUPPLIES – 6.7% CareFusion Corporation (a) CONMED Corporation (a) DENTSPLY International Inc. HOUSEHOLD DURABLES – 6.4% Harman International Industries, Incorporated (a) The accompanying notes are an integral part of these financial statements. THE OLSTEIN STRATEGIC OPPORTUNITIES FUND 35 COMMON STOCKS – 97.1% – CONTINUED HOUSEHOLD DURABLES – 6.4% – continued Shares Value Snap-on, Incorporated $ INDUSTRIAL CONGLOMERATES – 6.7% Standex International Corporation Teleflex Incorporated INSURANCE – 2.4% W. R. Berkley Corporation LEISURE EQUIPMENT & PRODUCTS – 0.6% Steinway Musical Instruments, Inc. (a) MACHINERY – 4.7% Columbus McKinnon Corporation (a) The Timken Company MULTILINE RETAIL – 6.2% Macy’s, Inc. 99 Cents Only Stores (a) OFFICE ELECTRONICS – 3.9% Xerox Corporation RESTAURANTS – 5.2% The Cheesecake Factory Incorporated (a) Ruby Tuesday, Inc. (a) SEMICONDUCTOR & SEMICONDUCTOR EQUIPMENT – 10.6% Entegris Inc. (a) Microsemi Corporation (a) Teradyne, Inc. (a) The accompanying notes are an integral part of these financial statements. THE OLSTEIN STRATEGIC OPPORTUNITIES FUND 36 COMMON STOCKS – 97.1% – CONTINUED SPECIALTY RETAIL – 13.2% Shares Value Collective Brands, Inc. (a) $ The Dress Barn, Inc. (a) DSW, Inc. – Class A (a) The Finish Line, Inc. – Class A RadioShack Corporation TEXTILES, APPAREL & LUXURY GOODS – 2.1% The Jones Group Inc. TOTAL COMMON STOCKS (Cost $16,364,507) SHORT-TERM INVESTMENTS – 2.8% MONEY MARKET FUNDS (b) – 2.8% The AIM STIT – Liquid Assets Portfolio – Institutional Shares, 0.19% Fidelity Institutional Money Market Portfolio – Class I, 0.21% TOTAL SHORT-TERM INVESTMENTS (Cost $576,184) TOTAL INVESTMENTS – 99.9% (Cost $16,940,691) OTHER ASSETS IN EXCESS OF LIABILITIES – 0.1% TOTAL NET ASSETS – 100.0% $ (a)Non-income producing security. (b)The rate quoted is the annualized seven-day yield of the fund at period end. The accompanying notes are an integral part of these financial statements. THE OLSTEIN STRATEGIC OPPORTUNITIES FUND 37 The Olstein Strategic Opportunities Fund Statement of Assets and Liabilities as of December 31, 2010 (Unaudited) Assets: Investments, at value (cost $16,940,691) $ Receivable for capital shares sold Dividends and interest receivable Other assets Total Assets Liabilities: Distribution expense payable Payable to Investment Manager (See Note 5) Payable to Trustees Accrued expenses and other liabilities Total Liabilities Net Assets $ Net Assets Consist of: Capital stock $ Accumulated net realized loss on investments sold ) Net unrealized appreciation on investments Total Net Assets $ The accompanying notes are an integral part of these financial statements. THE OLSTEIN STRATEGIC OPPORTUNITIES FUND 38 CLASS A: Net Assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value and redemption price per share $ Maximum offering price per share $ CLASS C: Net Assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, offering and redemption (may be subject to contingent deferred sales charge) price per share $ The accompanying notes are an integral part of these financial statements. THE OLSTEIN STRATEGIC OPPORTUNITIES FUND 39 The Olstein Strategic Opportunities Fund Statement of Operations For the Six Months Ended December 31, 2010 (Unaudited) Investment Income: Dividend income $ Interest income Total investment income Expenses: Investment management fee (See Note 5) Distribution expense – Class A (See Note 6) Distribution expense – Class C (See Note 6) Shareholder servicing and accounting costs Federal and state registration Professional fees Administration fee Custody fees Trustees’ fees and expenses Reports to shareholders Other Total expenses Expense reimbursement by Investment Manager (See Note 5) ) Net Expenses Net investment loss ) Realized and Unrealized Gain on Investments: Realized gain on investments Change in unrealized appreciation / depreciation on investments Net realized and unrealized gain on investments Net Increase in Net Assets Resulting from Operations $ The accompanying notes are an integral part of these financial statements. THE OLSTEIN STRATEGIC OPPORTUNITIES FUND 40 The Olstein Strategic Opportunities Fund Statements of Changes in Net Assets For the Six Months Ended For the December 31, 2010 Year Ended (Unaudited) June 30, 2010 Operations: Net investment loss $ ) $ ) Net realized gain on investments Change in unrealized appreciation/depreciation on investments Net increase in net assets resulting from operations Net increase in net assets from Fund share transactions (Note 7) Total Increase in Net Assets Net Assets: Beginning of period End of period $ $ The accompanying notes are an integral part of these financial statements. THE OLSTEIN STRATEGIC OPPORTUNITIES FUND 41 The Olstein Strategic Opportunities Fund Financial Highlights Class A For the For the For the For the Nov. 1, Six Months Year Year Year Ended Ended Ended Ended through Dec. 31, June 30, June 30, June 30, June 30, (Unaudited) Net Asset Value – Beginning of Period $ Investment Operations: Net investment income (loss) Net realized and unrealized gain (loss) on investments ) ) Total from investment operations ) ) Distributions from: Net investment income — — — ) — Net realized gain on investments — — — ) — Total distributions — — — ) — Net Asset Value – End of Period $ Total Return‡ %* % )% )% %* Ratios (to average net assets)/ Supplemental Data: Ratio of expenses: Before expense waiver and/or reimbursement %** % % % %** After expense waiver and/or reimbursement %** % % % %** Ratio of net investment income (loss): Before expense waiver and/or reimbursement )%** )% )% )% )%** After expense waiver and/or reimbursement )%** )% )% )% %** Portfolio turnover rate(4) % Net assets at end of period (000 omitted) $ ‡ Total returns do not reflect any sales charge for Class A Shares. * Not annualized. ** Annualized. Commencement of operations. Net investment loss per share is calculated using the ending balance of undistributed net investment loss prior to considerations of adjustments for permanent book and tax differences. Net investment income (loss) per share represents net investment income (loss) divided by the average shares outstanding throughout the period. Portfolio turnover is calculated on the basis of the Fund as a whole without distinguishing between the classes of shares issued. The accompanying notes are an integral part of these financial statements. THE OLSTEIN STRATEGIC OPPORTUNITIES FUND 42 The Olstein Strategic Opportunities Fund Financial Highlights Class C For the For the For the For the Nov. 1, Six Months Year Year Year Ended Ended Ended Ended through Dec. 31, June 30, June 30, June 30, June 30, (Unaudited) Net Asset Value – Beginning of Period $ Investment Operations: Net investment loss Net realized and unrealized gain (loss) on investments ) ) Total from investment operations ) ) Distributions from: Net investment income — Net realized gain on investments — — — ) — Total distributions — — — ) — Net Asset Value – End of Period $ Total Return‡ %* % )% )% %* Ratios (to average net assets)/ Supplemental Data: Ratio of expenses: Before expense waiver and/or reimbursement %** % % % %** After expense waiver and/or reimbursement %** % % % %** Ratio of net investment loss: Before expense waiver and/or reimbursement )%** )% )% )% )%** After expense waiver and/or reimbursement )%** )% )% )% )%** Portfolio turnover rate(5) % Net assets at end of period (000 omitted) $ ‡ Total returns do not reflect any deferred sales charge for Class C Shares. * Not annualized. ** Annualized. Commencement of operations. Net investment loss per share is calculated using the ending balance of undistributed net investment loss prior to considerations of adjustments for permanent book and tax differences. Net investment loss per share represents net investment loss divided by the average shares outstanding throughout the period. Amount is less than (0.005) per share. Portfolio turnover is calculated on the basis of the Fund as a whole without distinguishing between the classes of shares issued. The accompanying notes are an integral part of these financial statements. THE OLSTEIN STRATEGIC OPPORTUNITIES FUND 43 The Olstein Funds Notes to Financial Statements (Unaudited) 1 Description of the FundsThe Olstein Funds (the “Trust”), a Delaware statutory trust organized on March 31, 1995, is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end investment management company.The Trust consists of two series of shares, the Olstein All Cap Value Fund (“All Cap Value Fund”) and the Olstein Strategic Opportunities Fund (“Strategic Fund”) (collectively, the “Funds”).The All Cap Value Fund is a diversified investment management company and the Strategic Fund is a non-diversified investment management company.The primary investment objective of each Fund is long-term capital appreciation with a secondary objective of income.The All Cap Value Fund commenced investment operations on September 21, 1995 and the Strategic Fund commenced operations on November 1, 2006. The All Cap Value Fund issued a second class of shares, Adviser Class shares, and renamed the initial class as Class C shares on September 1, 1999. The Adviser Class shares were initially sold on September 21, 1999 and are subject to expenses pursuant to the Shareholder Servicing and Distribution Plan described in Note 6. The Class C shares are subject to a contingent deferred sales charge (“CDSC”) for redemptions in accordance with the All Cap Value Fund’s prospectus, and expenses pursuant to the Shareholder Servicing and Distribution Plan described in Note 6. The maximum CDSC is 1.00% based on the lesser of the original purchase price or the value of such shares at the time of redemption for Class C shares within one year of purchase. The Strategic Fund offers Class A and Class C shares, which are subject to expenses pursuant to the Shareholder Servicing and Distribution Plan described in Note 6.Class A shares have a maximum front-end sales charge of 5.50% that is included in the offering price of the Class A shares.The Class C shares are subject to a CDSC for redemptions within one year of purchase in accordance with the Strategic Fund’s prospectus.The maximum CDSC is 1.00% based on the lesser of the original purchase price or the value of such shares at the time of redemption. 2 Significant Accounting PoliciesThe following is a summary of the significant accounting policies of the Funds: THE OLSTEIN FUNDS 44 Security Valuation.The Funds’ securities, except short-term investments with maturities of 60 days or less at the time of purchase and securities traded on the NASDAQ NMS and Small Cap exchanges, are valued at their market value as determined by their last sale price in the principal market in which these securities are normally traded.Lacking any sales, the security is valued at the mean between the closing bid and ask price.Securities traded on NASDAQ are valued at the NASDAQ Official Closing Price (“NOCP”).Short-term investments with remaining maturities of 60 days or less at the time of purchase are valued at amortized cost, which approximates market value, unless the Funds’ Board of Trustees determines that this does not represent fair value.The value of all other securities, for which no quotations are readily available, is determined in good faith by, or under procedures approved by, the Board of Trustees.The Board has adopted specific procedures for valuing portfolio securities and delegated the implementation of these procedures to Olstein Capital Management, L.P. (“Olstein” or the “Investment Manager”).The procedures authorize the Investment Manager to make all necessary determinations regarding the fair value of a portfolio security and to report such determinations to the Board of Trustees.The Funds use independent pricing services to assist in pricing portfolio securities. The Trust has adopted fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion of changes in valuation techniques and related inputs during the period.These standards define fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. Management has determined that these standards have no material impact on the Funds’ financial statements. The fair value hierarchy is organized into three levels based upon the assumptions (referred to as “inputs”) used in pricing the asset or liability. These standards state that “observable inputs” reflect the assumptions market participants would use in pricing the asset or liability based on market data obtained from independent sources and “unobservable inputs” reflect an entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability.These inputs are summarized in the three broad levels listed below. THE OLSTEIN FUNDS 45 Level 1 – Quoted unadjusted prices for identical instruments in active markets to which the Trust has access at the date of measurement. Level 2 – Quoted prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active; and model-derived valuations in which all significant inputs and significant value drivers are observable in active markets.Level 2 inputs are those in markets for which there are few transactions, the prices are not current, little public information exists or instances where prices vary substantially over time or among brokered market makers. Level 3 – Model derived valuations in which one or more significant inputs or significant value drivers are unobservable.Unobservable inputs are those inputs that reflect the Trust’s own assumptions that market participants would use to price the asset or liability based on the best available information. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Funds’ net assets as of December 31, 2010: Level 1 Level 2 Level 3 Total All Cap Value Fund Equity Consumer Discretionary $ $
